EXHIBIT 99.1 VIZCONNECT, LLC CONTENTS PAGE 2 REPORT OF INDEPENDENT PUBLIC ACCOUNTING FIRM PAGE 3 BALANCE SHEETS AS OF OCTOBER 31, 2, 2011 PAGE 4 STATEMENT OF OPERATIONS AND CHANGES IN MEMBERS DEFICIT FOR THE TEN MONTH PERIOD ENDED OCTOBER 31, 2, 2011 (INCEPTION) TO DECEMBER 31, 2011 PAGE 5 STATEMENT OF CASH FLOWS FOR THE TEN MONTH PERIOD ENDED OCTOBER 31, 2, 2011 (INCEPTION) TO DECEMBER 31, 2011 PAGES 6- 10 NOTES TO FINANCIAL STATEMENTS 1 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Managers of: VizConnect, LLC We have audited the accompanying balance sheets of VizConnect, LLC (the “Company”) as of October 31, 2012 and December 31, 2011, and the related statements of operations and members’ deficit and cash flows for the ten month period ending October 31, 2012 and the period April 5, 2011 (Inception) to December 31, 2011. These financial statements are the responsibility of the Company’s management.Our responsibility is to express an opinion on these financial statements based on our audit. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audits to obtain reasonable assurance about whether the financial statements are free of material misstatement.An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements.An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audit provides a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly in all material respects, the financial position of VizConnect, LLCas of October 31, 2012 and December 31, 2011 and the results of its operations and its cash flows for the ten month period ending October 31, 2012 and the period April 5, 2011 (inception) to December 31, 2011 in conformity with accounting principles generally accepted in the United States of America. The accompanying financial statements have been prepared assuming that the Company will continue as a going concern.As discussed in Note 1 to the financial statements, the Company has a net loss and cash used in operations in 2009 of $1,347,404 and $328,689, respectively, has a members’ deficit of $2,916,999 at December 31, 2009 and through the date of this report has been made in the development stage with no revenues. These matters raise substantial doubt about the Company's ability to continue as a going concern.Management's plans as to these matters are also described in Note 1.The financial statements do not include any adjustments that might result from the outcome of this uncertainty. LIGGETT, VOGT & WEBB P.A. Certified Public Accountants Boynton Beach, Florida January 27, 2013 2 VIZCONNECT, LLC BALANCE SHEETS ASSETS As of As of October 31, 2012 December 31, 2011 CURRENT ASSETS Cash $ $ Prepaid expenses TOTAL ASSETS $ $ LIABILITIES AND MEMBERS' DEFICIT CURRENT LIABILITIES Accounts Payable $ $ Loans Payable - Loans Payable- Related Party - Note Payable- Related Party Note Payable TOTAL CURRENT LIABILITIES COMMITMENTS AND CONTINGENCIES MEMBERS' (DEFICIT) ) ) TOTAL LIABILITIES AND MEMBERS' DEFICIT $ $ 3 VIZCONNECT, LLC STATEMENTS OF OPERATIONS AND CHANGES IN MEMBERS' DEFICIT For the ten month period ended October 31, For the period April 5, 2011 (Inception) to December 31, REVENUE Subscription Revenue $ $ Total Revenue OPERATING EXPENSES Programming, Hosting & Technology Expense Professional Fees General and Administrative Selling Expense Total Operating Expenses Loss From Operations ) ) Interest Expense NET LOSS ) ) MEMBERS' DEFICIT- BEGINNING BALANCE ) - CONTRIBUTIONS/DISTRIBUTIONS ) MEMBERS' DEFICIT- ENDING BALANCE $ ) $ ) 4 VIZCONNECT, LLC STATEMENTS OF CASH FLOWS For the ten month period ended October 31, For the period April 5, 2011 (Inception) to December 31, CASH FLOWS FROM OPERATING ACTIVITIES: Net loss $ ) $ ) Adjustments to Reconcile Net Loss To Net Cash Used in Operating Activities: Changes in Operating Assets and Liabilities: Accounts Payable Prepaid Expenses ) Net Cash Used In Operating Activities ) ) CASH FLOWS FROM INVESTING ACTIVITIES: − − CASH FLOWS FROM FINANCING ACTIVITIES: Loans Payable- Related Party ) Notes Payable- Related Party − Notes Payable − Loans Payable − Equity Contributions/ Draws ) Net Cash Provided by Financing Activities NET INCREASE IN CASH CASH AND CASH EQUIVALENTS AT BEGINNING OF PERIOD - CASH AND CASH EQUIVALENTS AT END OF PERIOD $ $ Cash Paid for Interest $
